Citation Nr: 1822936	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to a compensable initial disability rating for bilateral feet dermatophytosis.

3.  Whether the January 2015 VA Form 21-4138 constituted a timely notice of disagreement (NOD) as to the issue of entitlement to an effective date earlier than October 28, 2012 for the award of a non-compensable disability rating for bilateral feet dermatophytosis.

4.  Entitlement to an effective date earlier than October 28, 2012 for the award of a non-compensable disability rating for bilateral feet dermatophytosis.


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2014 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada and Manila, Philippines respectfully, which granted a non-compensable initial disability rating effective October 28, 2012 for bilateral feet dermatophytosis and denied service connection for flat feet.  Jurisdiction has transferred to the RO in Honolulu, Hawaii.  See, e.g., March 2017 VA Form 8.   

When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran requested a hearing before the Board.  However, in November 2017, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an effective date earlier than October 28, 2012 for the award of a non-compensable disability rating for bilateral feet dermatophytosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weights against finding that the Veteran has flat feet.

2.  Throughout the appeal period, the Veteran's dermatophytosis has not been manifested by at least 5 percent of the entire body or exposed areas affected.  His dermatophytosis also has not required systemic therapy such as corticosteroids or other immunosuppressive drugs for any duration during the past 12-month period.   

3.  A July 2014 rating decision granted a non-compensable initial disability rating effective October 28, 2012 for bilateral feet dermatophytosis.

4.  In January 2015, VA received a VA Form 21-4138 labeled "N.O.D. for decision dated July 5, 2014" which expressed disagreement with the July 2014 rating decision as to both the effective date and initial disability rating.    


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for flat feet have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for a compensable initial disability rating for bilateral feet dermatophytosis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7813-7806 (2017).

3.  The Veteran submitted a timely NOD as to both the effective date and initial disability rating assigned by the AOJ in the July 2014 rating decision for service-connected dermatophytosis.  38 U.S.C. §§ 7104, 7105, 7108 (2012); 38 C.F.R. § 3.109, 20.101, 20.302 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

As to the NOD timeliness issue, because the Board is granting the Veteran's claim in full, a discussion of VA's duties to notify and assist him is not necessary.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

As to the service connection for flat feet and initial increased rating for dermatophytosis claims, the Veteran has undergone adequate VA examinations during the appeal period, the reports of which are adequate to address the issues decided below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  Service Connection 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability, there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 322-23 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).   

The crux of this case is whether the Veteran has bilateral flat feet.  In service, the Veteran complained of foot pain and the medical professional listed "pes planus" and "arch supports" in the record without further explanation.  See September 1952 service treatment record.  In a November 2016 treatment record, the Veteran was found to have over pronation in both feet.  See November 2016 Dr. T.C. treatment record.  Dr. T. C. stated that the Veteran's previous diagnosis of "flat feet" was "probably use to describe his overpronation issues, since it is difficult to otherwise classify."  Id.  

At a January 2016 VA examination, the VA examiner stated that the Veteran had a chronic skin condition affecting his feet, and that the Veteran did not understand clearly the nature of the examination which he believed was for the skin condition.  See January 2016 VA examination report.  The examiner then stated that the Veteran had not received treatment for flat feet since leaving the military over 60 years ago.  Importantly, the examination showed a "tendency to pronate both feet but not to the point of loosing [sic] the arch completely."  Id.  The medical report also showed no pain in either foot on physical examination.  As such, the examiner concluded that the Veteran did not have flat feet.  Id.          

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran has flat feet cannot be determined by mere observation alone.  This requires specialized training.  The Board finds that determining the etiology of the Veteran's symptoms is not within the realm of knowledge of a non-expert, and concludes that his opinion in this regard is not competent evidence and therefore not probative of whether he has flat feet. 

Therefore, following a review of all available evidence, the record does not reflect a current diagnosis for flat feet.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  As such, without a current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board denies the Veteran's claim of entitlement to service connection for flat feet because the evidence of record is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Initial Increased Rating

Here, the Veteran has averred that his service-connected dermatophytosis warrants a higher initial disability rating.  As stated above, he has a non-compensable initial disability rating effective October 28, 2012.    

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 199, 125-26 (1999).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Throughout the appellate period, VA rated the Veteran's dermatophytosis under 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.

Under Diagnostic Code 7806, a non-compensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

In Johnson v. Shulkin, the Federal Circuit held that the operative terms of Diagnostic Code 7806 were "systemic therapy" and "topical therapy," but not the exemplary reference ("such as") to corticosteroids.  862 F.3d 1351, 1354 (Fed. Cir. 2017).  In that case the Federal Circuit determined that "systemic therapy" means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Id. at 1355.  

The Veteran was afforded VA examinations June 2014 and June 2016 to assess the current severity of his dermatophytosis.  

At his June 2014 VA examination, the Veteran reported itching.  See June 2014 VA examination report.  He also indicated that he used topical corticosteroids, or triamcinolone cream, constantly or near constantly.  Id.  The VA medical examiner determined that the Veteran's dermatophytosis covered less than 5 percent of both his total and exposed skin; further, the dermatophytosis manifested itself as "few erythema on dorsal feet."  Id.  Two years later, the Veteran complained of itching and sometimes burning.  See June 2016 VA examination report.  He also indicated that he used topical corticosteroids, or triamcinolone cream, constantly or near constantly.  Id.  The VA medical examiner determined that the Veteran's had no appearance of dermatophytosis.  Id.  

Based on the evidence of record, the Board finds that the record does not show that the Veteran's dermatophytosis affected at least 5 percent, but less than 20 percent, of the entire body or exposed area, and it did not require the use of intermittent systemic therapy required for any duration during the past 12-month period.  
  
Significantly, the evidence does not show that the condition required intermittent systemic therapy or other immunosuppressive drug at any time during the appeal period.  Johnson v. Shulkin, 862 F.3d 1351, 1354 (Fed. Cir. 2017).  In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran's symptomatology, including his complaints of itching and sometimes burning, are contemplated by the criteria under which his disability is currently rated.  As such, his lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

In sum, the preponderance of the evidence shows that the Veteran's dermatophytosis does not warrant a compensable initial disability rating at any time during the appeal period.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



IV. Timely Notice of Disagreement

As stated above, the July 2014 rating decision granted service connection for bilateral feet dermatophytosis, and assigned a non-compensable rating effective October 28, 2012.  See July 2014 rating decision.  The Veteran submitted a January 2015 VA Form 21-4138 which he labeled as an "N.O.D. for decision dated July 5, 2014."  As stated above, the AOJ interpreted this document as a NOD as to the initial rating for his service-connected dermatophytosis.  See November 2011 VA correspondence.  However, the Veteran avers that the January 2015 VA Form 21-4138 constituted not only a NOD to the AOJ's rating determination, but also to the assigned effective date.  See January 2015 VA Form 21-4138.  

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of an NOD will be made by the Board.  38 U.S.C. § 7108; 38 C.F.R. § 20.101.

As a preliminary matter, the Board notes that the Veteran is 86 years old and unrepresented.  Further, the Board recognizes that claimants must now submit a specific VA Form 21-0958, Notice of Disagreement, in order to begin processing an NOD.  However, the VA regulation requiring the filing of a VA Form 21-0958 to initiate an NOD is applicable to claims and appeals filed on or after March 24, 2015.  

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the AOJ within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).   

Here, the Veteran's NOD disagrees with both the assigned rating and effective date.  Specifically, the Veteran stated that "[a]ccording to what I understand by law for 1956, I should have been 30 percent.  I've had lesions and constant itching. . . .  See attached 1956 laws under DC 7806."  See January 2015 VA Form 21-4138.  The Veteran also provided a statement purporting to be rating criteria for Diagnostic Code 7806 in the 1950s.  See January 2015 Veteran correspondence.  Here, the Veteran clearly disagrees with the assigned rating and effective date of his award, and submitted a timely NOD as to both issues.  

Accordingly, the issue of entitlement to an effective date earlier than October 28, 2012 for the award of a non-compensable disability rating for bilateral feet dermatophytosis is addressed in the remand section below.


ORDER

Entitlement to service connection for flat feet is denied.

Entitlement to a compensable initial disability rating for bilateral feet dermatophytosis is denied.

The NOD received by VA in January 2015 was timely submitted, and the claim is granted to this extent only.


REMAND

As stated above, the Veteran submitted a timely NOD as to the issue of entitlement to an effective date earlier than October 28, 2012 for the award of a non-compensable disability rating for bilateral feet dermatophytosis.  Because the NOD placed the issue in appellate status, the matter must be remanded to the AOJ to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1990).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case (SOC), and notify the Veteran and his representative of his appellate rights.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


